                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

  Michael John Bui,                                 Case No. 21-CV-1156 (SRN/DTS)

                       Plaintiff,

  v.                                                             ORDER

  The United States of America, et al.,

                       Defendants.



SUSAN RICHARD NELSON, United States District Judge.

       This matter is before the Court on the application to proceed in forma pauperis

(“IFP”) on appeal of plaintiff Michael John Bui. See Doc. No. 8. Although Bui qualifies

financially for IFP status, an IFP application must be denied where the appeal for which

IFP status is requested has been found to be not taken in good faith. See Fed. R. App.

P. 24(a)(3); 28 U.S.C. § 1915(e)(2)(B)(i). To determine whether an appeal is taken in

good faith, the Court must decide whether the claims to be decided on appeal are

factually or legally frivolous. See Coppedge v. United States, 369 U.S. 438, 444-45

(1962). An appeal is frivolous, and therefore cannot be taken in good faith, “where it

lacks an arguable basis in either law or in fact.” Nietzke v. Williams, 490 U.S. 319, 325

(1989).

       The Court concludes that any appeal from the dismissal of this action lacks an

arguable basis in law and would therefore be frivolous. Bui’s pleading not only failed to

state a claim on which relief may be granted, but scarcely provided any indication of
                                             1
what Bui believed to be in dispute in this litigation. The allegations in the pleading were

wholly inadequate to put either the defendants or the Court on notice of the claims being

raised. Because any appeal from the dismissal of this action would be frivolous, the IFP

application is denied.

CONCLUSION

       Based on the submissions and the entire file and proceedings herein, IT IS

HEREBY ORDERED that the application to proceed in forma pauperis on appeal of

plaintiff Michael John Bui [Doc. No. 8] is DENIED.

IT IS SO ORDERED.

  Dated: May 20, 2021                            s/Susan Richard Nelson
                                                 SUSAN RICHARD NELSON
                                                 United States District Judge




                                             2
